 

 

 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK USDC SDNY
pone eee xX DOCUMENT .
LYNDA T. STEWART, . ELECTRONICALLY FILED
DOC #:
Plaintiff, ; DATE FILED: 2 LEZ "2.0
-against-

ORDER
FASHION INSTITUTE OF TECHNOLOGY,

18-CV-12297 (LIL)(KNF)
Defendant.
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE
A telephonic conference was held with counsel to the respective parties on February 11,
2020. As aresult of the discussion had during the conference, IT IS HEREBY ORDERED that:
1. any dispositive motion shall be served and filed on or before April 1, 2020; and

2. the response to any such motion, and any reply, must be made in accordance with

Local Civil Rule 6.1 of this court.

 

Dated: New York, New York SO ORDERED:
February 18, 2020 - .
Nem. CortRanul pH
KEVIN NATHANIEL FOX

UNITED STATES MAGISTRATE

 
